Name: Commission Decision No 3075/94/ECSC of 9 December 1994 amending Decision No 1970/93/ECSC opening and providing for the administration of tariff quotas in respect of certain ECSC steel production originating in the Czech Republic and the Slovak Republic imported into the Community (1 June 1993 to 31 December 1995)
 Type: Decision_ENTSCHEID
 Subject Matter: technology and technical regulations;  tariff policy;  political geography;  iron, steel and other metal industries
 Date Published: 1994-12-17

 Avis juridique important|31994S3075Commission Decision No 3075/94/ECSC of 9 December 1994 amending Decision No 1970/93/ECSC opening and providing for the administration of tariff quotas in respect of certain ECSC steel production originating in the Czech Republic and the Slovak Republic imported into the Community (1 June 1993 to 31 December 1995) Official Journal L 325 , 17/12/1994 P. 0007 - 0007 Finnish special edition: Chapter 2 Volume 13 P. 0154 Swedish special edition: Chapter 2 Volume 13 P. 0154 COMMISSION DECISION No 3075/94/ECSC of 9 December 1994 amending Decision No 1970/93/ECSC opening and providing for the administration of tariff quotas in respect of certain ECSC steel production originating in the Czech Republic and the Slovak Republic imported into the Community (1 June 1993 to 31 December 1995)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the treaty establishing the European Coal and Steel Community, and in particular the first paragraph of Article 95 thereof, Whereas a tariff quota system was established by Decision No 1/93 (1) and Decision No 1/93 (2) adopted by the EC-Czech Republic and Slovak Republic Joint Committee; Whereas arrangements for the application of this tariff quota system during the said period were laid down by Commission Decision No 1970/93/ECSC of 19 July 1993 (3); Whereas certain amendments were made by Decision 1/94 (4) and 1/94 (5) of the Joint Committees between the EC and the Czech Republic and the Slovak Republic and by Commission Decision No 2244/94/ECSC (6) and Council Regulation (EC) No 2245/94 (7); Whereas Decision No 2/94 of the EC-Slovak Republic Joint Committee (8) amended the distribution among certain product caategories of the limits for 1994 established under Article 1 (1) of Decision No 1/93; Whereas it is necessary to amend Decision 1970/93/ECSC to take account of these amendments; After consultation with the Consultative Committee and with the unanimous assent of the Council, HAS ADOPTED THIS DECISION: Article 1 The limits established under Article 2 (1) of Decision No 1970/93/ECSC for imports into the Community from the Slovak Republic effected between 1 January and 31 December 1994 of the products identified by the CN codes set out in the table therein shall be amended as follows: "(in tonnes)"" ID="1">Hot-rolled coils> ID="2">167 000> ID="3">(no change)"> ID="1">Cold-rolled sheets> ID="2">120 040> ID="3">(increased by 20 000)"> ID="1">Hot-rolled strip and hoop> ID="2">29 600> ID="3">(reduced by 10 000)"> ID="1">Cut lengths> ID="2">92 000> ID="3">(reduced by 10 000)"> Article 2 This Decision shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 31 October 1994. This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 December 1994. For the Commission Leon BRITTAN Member of the Commission (1) OJ No L 157, 29. 6. 1993, p. 67. (2) OJ No L 157, 29. 6. 1993, p. 59. (3) OJ No L 180, 23. 7. 1993, p. 10. (4) OJ No L 241, 16. 9. 1994, p. 21. (5) OJ No L 241, 16. 9. 1994, p. 20. (6) OJ No L 241, 16. 9. 1994, p. 11. (7) OJ No L 241, 16. 9. 1994, p. 17. (8) See page 58 of this Official Journal.